File Number:0-29174 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report: January 26, 2011 (Date of earliest event reported) LOGITECH INTERNATIONAL S.A. (Exact name of registrant as specified in its charter) Commission File Number: 0-29174 Canton of Vaud, Switzerland (State or other jurisdiction of incorporation or organization) None (I.R.S. Employer Identification No.) Logitech International S.A. Apples, Switzerland c/o Logitech Inc. 6505 Kaiser Drive Fremont, California 94555 (Address of principal executive offices and zip code) (510) 795-8500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION On January 26, 2011, Logitech International S.A. issued a press release regarding its financial results for the quarter ended December 31, 2010.A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K. The information in this Current Report, including Exhibit 99.1, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS d) Exhibits. The following exhibit is furnished with this report on Form 8-K: Press release issued on January 26, 2011 including financial results for the quarter endedDecember 31, 2010. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed by the undersigned, thereunto duly authorized. Logitech International S.A. /s/ Gerald P. Quindlen Gerald P. Quindlen President and Chief Executive Officer /s/ Erik K. Bardman Erik K. Bardman Senior Vice President of Finance and Chief Financial Officer January 27, 2011
